Citation Nr: 1516074	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-30 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  .  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to December 1, 2010.  

3.  Entitlement to a compensable evaluation for bilateral hearing loss from December 1, 2010 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a March 2013 Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless file.  Additional relevant records are associated with both the Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  At the hearing, the Veteran submitted additional relevant evidence accompanied by a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304(c) (2014).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable evaluation for bilateral hearing loss from December 1, 2010, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 1, 2010, the Veteran's service-connected bilateral hearing loss was no worse than level I hearing loss in each ear.  



CONCLUSION OF LAW

Prior to December 1, 2010, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

With respect to the issue decided herein, VA has fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  As indicated in the remand, the Veteran is in receipt of Social Security disability benefits, and records related to his Social Security claim have not yet been obtained.  The Veteran testified during the March 2013 hearing that his Social Security disability benefits were based on his psychiatric disorder and that his hearing loss did not play a role in his award of disability benefits from that agency.  See Hearing Transcript at 16.  Therefore, the missing Social Security records are not relevant to the issue decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

During the appeal period, VA provided the Veteran with a relevant examination in November 2010.  The examiner considered the Veteran's reported history, examined the appellant, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Analysis

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, with respect to the issue decided herein, a uniform rating is appropriate.  In recognition of the possibility that staged ratings may be warranted from December 1, 2010, the issue of entitlement to a compensable evaluation from that date is remanded.  

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and pure tone threshold average.  Once a Roman numeral designation for hearing impairment for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As shown below, there is no exceptional hearing loss in this case.  

Puretone thresholds, in decibels, from audiometric testing at the November 2010 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

1000
2000
3000
4000
Average
RIGHT
5
5
5
40
13.75
LEFT
10
10
50
55
31.25

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 96 in the left ear.  Using Table VI, the November 2010 examination results reveal level I hearing in both ears.  Combining these levels according to Table VII results in a noncompensable evaluation.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  The November 2010 examiner addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities.  She opined that the Veteran's occupation was not affected by his hearing loss despite the need to favor the right ear and be closer to speakers.  

The Board understands the Veteran's argument that if it has been suggested that he needs hearing aids, he has significant hearing loss that should be compensable.  See November 2011 notice of disagreement.  The assignment of disability ratings for hearing impairment, however, is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extrascheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extrascheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The scheduler rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems communicating such as those competently and credibly reported by the Veteran.  These criteria provide for higher ratings, but, as previously discussed, the evaluation adequately describes the current severity of the Veteran's disability for the period prior to December 1, 2010.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Id.  Consequently, referral for extrascheduler consideration is not warranted.  

With respect to extrascheduler consideration based on the collective impact of multiple disabilities, the Veteran has not argued and the evidence does not show that his hearing loss disability has combined with his other service-connected disability (tinnitus) in a way that is exceptional and not captured by the various scheduler evaluations.  To the extent that tinnitus affects his ability to hear, this would have been captured in the November 2010 examination that formed the basis for the scheduler rating for bilateral hearing loss.  

In sum, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating for bilateral hearing loss prior to December 1, 2010.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim of entitlement to a compensable rating prior to December 1, 2010, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Prior to December 1, 2010, entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

Remand is necessary to ensure that all required development is completed before deciding the remaining issues.  Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Veteran testified at the March 2013 hearing that he had recently been awarded Social Security disability benefits based on his psychiatric disability.  Records related to the Social Security claim must be obtained.  

Additionally, various VA treatment records and the June 2011 VA examination indicate that the Veteran received psychiatric treatment at the VA Springfield, Massachusetts Community Based Outpatient Clinic beginning in 1999, and the appellant testified at the March 2013 hearing that he had received such treatment since 1997.  The record, however, only contains VA treatment records beginning in October 2010.  All outstanding, relevant VA treatment records must be obtained.  

Finally, the June 2011 examiner seems to have based her conclusions on an inaccurate factual premise.  The examiner found that the Veteran had not been exposed to any traumatic experience that made him feel in horror, terror, or emotional shock.  The Veteran testified at the March 2013 hearing that when running small boats between his ship and shore off the coast of Beirut he took fire on several occasions.  The evidence confirms that the Veteran was stationed aboard a ship that received the Navy Expeditionary Medal for providing naval gunfire support of the Marines stationed in Beirut.  The Board finds a new examination is warranted.  

The Veteran testified at the March 2013 hearing that it is harder for him to hear things than it was at the time of his most recent audiological examination in November 2010.  Therefore, a new examination is warranted before determining the appropriate rating since December 1, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to any claim for Social Security disability benefits and associate them with the claims, Virtual VA, or VBMS file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Obtain all outstanding records of relevant treatment, to include any records of relevant VA treatment from 1997 to October 2010, September 2012 to May 2013, and since August 2013, and associate them with the claims, Virtual VA, or VBMS file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not previously examined him.  The examiner must be provided access to the claims, Virtual VA, and VBMS files.  The examiner must review the claims, Virtual VA, and VBMS files and must document such consideration in the examination report.  The examiner is to:

(a)  Provide a complete psychiatric examination and diagnose any acquired psychiatric disorders.  The examination report must include a discussion of whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, the examiner must identify the stressor upon which the diagnosis is based. 

(b)  For each and every diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during service or was otherwise caused by the Veteran's military service.  

(c)  A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, he or she must explain why that is the case.  

4.  After completing the development in paragraphs one and two, schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss.  The examiner must be provided access to the claims, Virtual VA, and VBMS files.  The examiner must review the claims, Virtual VA, and VBMS files and must document such consideration in the examination report.  

In addition to providing current audiological findings, the examiner must describe the effect of the Veteran's hearing loss disability on occupational functioning and daily activities, and address the history of his symptoms since December 1, 2010.  If the current findings indicate that the Veteran's hearing has worsened since the November 2010 examination, the examiner should attempt to provide an opinion as to when such worsening was likely to have occurred.  A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, he or she must explain why that is the case.  

5.  After the requested development has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the claims, Virtual VA, and VBMS files.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


